DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 hence claim 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 7, it is unclear as to how the plug is shortened before embedding, since the plug can only be formed once the foundation is already embedded.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7, 9, 10, 12-15, 17, 24-31, 33-36, 38, 39, 46, and 47  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thomas et al (US 2010/0021241).
As to claim 1, Thomas et al discloses a method of installing an upright elongate hollow subsea foundation 10 that is higher than it is wide, the method comprising:
at least partially embedding the foundation in seabed soil 50; and
placing a partition layer 14 within a flooded interior of the foundation, supported by a plug of the soil that is surrounded by a wall 12 of the foundation:
wherein the partition layer 14 is placed on the plug of soil within the foundation at a level that is spaced from the top of the foundation by at least 20% of the height of the foundation.  The partition layer 14 (which is adjustable) is thus capable of being placed at least 20% of the height of height of the foundation.
As to claim 2, Thomas et al discloses engaging the partition layer 14 with the surrounding wall 12 of the foundation.
As to claim 3, Thomas et al discloses shortening the plug 14 by excavating soil from the plug before placing the partition layer on the plug.  The plug is shortened by pump 56 which expels water and sediment/soil.
As to claim 4, Thomas et al discloses excavating the soil from the plug to a level below that of the seabed surrounding the foundation.  The soil is excavated by pump 56 which expels water and sediment/soil.
As to claim 5, Thomas et al discloses excavating the soil from the plug from within the foundation after embedding the foundation.  The soil is excavated by pump 56 which expels water and sediment/soil.
Insofar as understood, as to claim 7, Thomas et al discloses shortening the plug before embedding the foundation by:  excavating a cavity in the seabed soil to below the level of the seabed surrounding the cavity; and embedding the foundation into the seabed soil within the cavity.  The plug is shortened by pump 56 which expels water and sediment/soil.
As to claim 9, Thomas et al discloses embedding the foundation 10 under its seif-weight i.e. gravity and the weight of the foundation assists in embedding the foundation.
As to claim 10, Thomas et al discloses embedding the foundation 10 by generating an underpressure within the foundation i.e. via pump 56.
As to claim 12, Thomas et al discloses placing the partition layer 14 by lowering a slab 14 into the foundation i.e. the partition layer may be considered a slab.
As to claim 13, Thomas et al discloses placing the partition layer 14 beneath a rigid 28,30  that occupies an upper portion of the interior of the foundation.
As to claim 14, Thomas et al discloses wherein the partition layer 14 is in supporting contact with the rigid body 28,30.

As to claim 15,Thomas et al discloses wherein the rigid body 28,30 is a solid mass.
As to claim 17, Thomas et al discloses supporting a subsea structure on the foundation i.e. installations or structures (see para [0002]).
As to claim 24, Thomas et al discloses placing the partition layer 14 at a level that is spaced from the top of the foundation by no more than half of the height of the foundation.  The partition layer 14 (which is adjustable) is thus capable of being spaced from the top of the foundation by no more than half of the height of the foundation.
As to claim 25, Thomas et al discloses placing the partition layer at a level that is spaced from the top of the foundation by at least one third of the height of the foundation.  The partition layer 14 (which is adjustable) is thus capable of being spaced from the top of the foundation by at least one third of the height of the foundation.  
As to claim 26, Thomas et al discloses an elongate hollow foundation 10 at least partially embedded in seabed soil 50 in an upright orientation, the foundation being higher than it is wide, wherein the foundation contains a partition layer 14 supported by a plug of soil that is surrounded by a wall 12 of the foundation, the partition layer being at a level that is spaced from the top of the foundation by at least 20% of the height of the foundation.  The partition layer 14 (which is adjustable) is thus capable of being placed at least 20% of the height of height of the foundation.

As to claim 27, Thomas et al discloses the foundation 10 being at least twice as high as it is wide.
As to claim 28, Thomas et al discloses  wherein the partition layer 14 is at a level that is spaced from the top of the foundation by no more than half of the height of the foundation.  The partition layer 14 (which is adjustable) is thus capable of being spaced from the top of the foundation by no more than half of the height of the foundation.
As to claim 29, Thomas et al discloses  wherein the partition layer 14 is at a level that is spaced from the top of the foundation by at least one third of the height of the foundation.   The partition layer 14 (which is adjustable) is thus capable of being spaced from the top of the foundation by at least one third of the height of the foundation.  
As to claim 30, Thomas et al discloses wherein the partition layer 14 is engaged with the surrounding wall 12 of the foundation.
As to claim 31, Thomas et al discloses wherein the top of the plug is at a level below that of the seabed surrounding the foundation i.e. via pump 56 water and soil/sediment is expelled.
As to claim 33, Thomas et al dislcoses wherein the partition layer 14 comprises a discrete slab i.e. the layer 14 may be considered a slab.
As to claim 34, Thomas et al discloses wherein the partition layer lies beneath a rigid body 28,30 that occupies an upper portion of the interior of the foundation.

As to claim 35, Thomas et al discloses wherein the partition layer 14 is in supporting contact with the rigid body.
As to claim 36, Thomas et al discloses wherein the rigid body 28,30 is a solid mass.
As to claim 38, Thomas et al discloses wherein the foundation is a suction pile 10 and the partition layer 14 is spaced from the top plate of the pile.
As to claim 39, Thomas et al discloses a combination comprising:
an elongate hollow foundation 10 at least partially embedded in seabed soil 50 in an upright orientation, the foundation being higher than it is wide, wherein the foundation contains a partition layer 14 supported by a plug of soil that is surrounded by a wall of the foundation, the partition layer being at a level that is spaced from the top of the foundation by at least 20% of the height of the foundation; and a subsea structure supported by the foundation i.e. installations or structures (see para [0002]).   Also, the partition layer 14 (which is adjustable) is thus capable of being placed at least 20% of the height of height of the foundation.
As to claim 46, Thomas et al discloses installations or structures (see para [0002], such structure inherently extends above the foundation. Since, the foundation is in the seafloor, then the structure would inherently extend above such foundation.
As to claim 47, Thomas et al discloses installations or structures (see para [0002]).  Such structures inherently having a length/width, such length/width inherently extends laterally or horizontally beyond an outer diameter of the foundation, since marine installations are relatively large as compared to an pile anchor diameter.

Claim(s) 1-6, 9, 11-15, 17, 18, 20-22, 24-36, 39, 40, and 42-44 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Woodman et al (WO 02/063106).
As to claim 1, Woodman et al discloses a method of installing an upright elongate hollow subsea foundation 1 that is higher than it is wide, the method comprising:
at least partially embedding the foundation 1 in seabed soil 2; and
placing a partition layer 4 within a flooded interior of the foundation, supported by a plug of the soil (soil underneath partition layer 4) that is surrounded by a wall of the foundation 1;
wherein the partition layer 4 appears to be placed on the plug of soil within the foundation at a level that is spaced from the top of the foundation by at least 20% of the height of the foundation.
As to claim 2, Woodman discloses engaging the partition layer 4 with the surrounding wall of the foundation 1.
As to claim 3, Woodman discloses shortening the plug by excavating soil 11 from the plug before placing the partition layer on the plug.
As to claim 4, Woodman discloses excavating the soil 11 from the plug to a level below that of the seabed surrounding the foundation.
As to claim 5, Woodman discloses excavating the soil 11 from the plug from within the foundation after embedding the foundation.
As to claim 6, Woodman discloses excavating the soil 11 from the plug while the foundation remains substantially stationary relative to the surrounding seabed.


As to claim 9, Woodman inherently discloses embedding the foundation under its self-weight.  The foundation is typically hammered or vibrated into the soil; however, the self-weight would also assist in embedding the foundation.
As to claim 11, Woodman discloses introducing a flow of grout and curing i.e. cast in situ, see page 6, line 32-35.
As to claim 12, Woodman discloses placing the partition layer 4 by lowering a slab 4 into the foundation.
As to claim 13, Woodman discloses placing the partition layer beneath a rigid body 5 that occupies an upper portion of the interior of the foundation.
As to claim 14, Woodman discloses wherein the partition layer 4 is in supporting contact with the rigid body 5.
As to claim 15, Woodman discloses wherein the rigid body 5 is a solid mass.
As to claim 17, Woodman discloses supporting a subsea structure 3,5 on the foundation.
As to claim 18, Woodman discloses resting the structure 3 on the wall of the foundation.
As to claim 20, Woodman discloses supporting the structure 5 on the partition layer 4 within the foundation.
As to claim 21, Woodman discloses lowering at least one supporting leg of the structure 5 into the foundation and into contact with the partition layer i.e. the framework of the structure 5 would be considered at least one supporting leg.
As to claim 22, Woodman discloses interposing at least one supporting leg between the structure and the partition layer i.e. the framework of the structure 5 would 
As to claim 24, Woodman discloses placing the partition layer 4 at a level that is spaced from the top of the foundation by no more than half of the height of the foundation.
As to claim 25, Woodman discloses placing the partition layer at a level that is spaced from the top of the foundation by at least one third of the height of the foundation.
As to claim 26, Woodman discloses an elongate hollow foundation 1 at least partially embedded in seabed soil 2 in an upright orientation, the foundation being higher than it is wide, wherein the foundation contains a partition layer 4 supported by a plug of soil (soil underneath partition layer 4) that is surrounded by a wall of the foundation, the partition layer appears to be at a level that is spaced from the top of the foundation by at least 20% of the height of the foundation.
As to claim 27, Woodman discloses the foundation being at least twice as high as it is wide. Furthemore, Woodman discloses the foundation may be extended (see page 6, lines 4-7).
As to claim 28, Woodman discloses wherein the partition layer appears to be at a level that is spaced from the top of the foundation by no more than half of the height of the foundation.
As to claim 29, Woodman discloses wherein the partition layer appears to be at a level that is spaced from the top of the foundation by at least one third of the height of the foundation.
As to claim 30, Woodman discloses wherein the partition layer 4 is engaged with the surrounding wall of the foundation 1.
As to claim 31, Woodman discloses wherein the top of the plug is at a level below that of the seabed surrounding the foundation.
As to claim 32, Woodman discloses wherein the partition layer comprises a cured grout.
As to claim 33, Woodman discloses wherein the partition layer 4 comprises a discrete slab 4.
As to claim 34, Woodman discloses wherein the partition layer 4 lies beneath a rigid body 3,5 that occupies an upper portion of the interior of the foundation.
As to claim 35, Woodman discloses wherein the partition layer 4 is in supporting contact with the rigid body 5.
As to claim 36, Woodman discloses wherein the rigid body 5 is a solid mass.
As to claim 39, Woodman discloses a combination comprising:
an elongate hollow foundation 1 at least partially embedded in seabed soil 2 in an upright orientation, the foundation being higher than it is wide, wherein the foundation contains a partition layer 4 supported by a plug of soil (soil underneath partition layer 4) that is surrounded by a wall of the foundation 1, the partition layer appeart to be at a level that is spaced from the top of the foundation by at least 20% of the height of the foundation; and a subsea structure 3,5,6,8 supported by the foundation.
As to claim 40, Woodman discloses wherein the structure 3 rests on the wall of the foundation 1.


As to claim 42, Woodman discloses wherein the structure 5,6,8 is supported on the partition layer 4 within the foundation.
As to claim 43, Woodman discloses wherein at least one supporting leg of the structure 5 extends into the foundation and into contact with the partition layer i.e. the framework of the structure 5 would be considered at least one supporting leg.
As to claim 44, Woodman discloses at least one supporting leg interposed between the structure and the partition layer i.e. the framework of the structure 5 would be considered at least one supporting leg, as such is interposed between the structure 3 and the partition layer 4.
Allowable Subject Matter
Claims 16, 19, 23, 37, 41, and 45 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK L LAGMAN whose telephone number is (571)272-7043.  The examiner can normally be reached on Tuesday-Friday 8am-6:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FREDERICK L LAGMAN/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        



FLL